DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, representative of claims 10 and 18 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites invention directed to obtaining data related to real estate in a geographic area (e.g. a sub-division or neighborhood), analyzing the data to generate a matrix of information, and using the matrix of information to assign an assessed property valuation to the real estate properties in the obtained data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because, in particular, the claim recites a primary device retrieving (obtaining) data related to real estate in a geographic region from a secondary device, using the obtained data to train a previously defined neural network (e.g. ingest data in a commercially available expert system to generate an assessed property value, initialize an expert system with the data read from the obtained data file (data records), and using the trained (initialized) neural network (expert system), replace (update) original property value of an real estate with an assessed property value for the real estate. The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, transmitting data from a secondary device to a primary device amounts to insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements of an apparatus with a processor and memory, wherein the processor (primary device) is configured for retrieving (obtaining) data related to real estate in a geographic region from a secondary device, using the obtained data to train a previously defined neural network (e.g. ingest data in a commercially available expert system to generate an assessed property value, initialize an expert system with the data read from the obtained data file (data records), and using the trained (initialized) neural network (expert system), replace (update) original property value of an real estate with an assessed property value for the real estate amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claims 2 – 3 and 11 – 12, these claims recite limitations that further define the same abstract idea of storing the trained neural network in memory which is cloud based, labeling the trained neural network with geographical regions where they can be used, and deleting (purging) the first property values (old data), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
As for dependent claims 4 and 13, these claims recite limitations that further define the same abstract idea of obtaining data related to real estate in a geographic area (e.g. a sub-division or neighborhood), and using neural network (matrix of information) to assign an assessed property valuation to the real estate properties in the obtained data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea
As for dependent claims 5 – 6, 8 – 9, 14, 16 – 17 and 20, claimed invention recite limitations that further define the same abstract idea of type of data, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for claims 7, 15 and 19, these claims recite limitations that further define repeatedly using the neural network as claimed in the independent claims they claim dependency from, for other set of geographic locations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.


Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because for example, item 605 in Fig. 6 recites

    PNG
    media_image1.png
    132
    518
    media_image1.png
    Greyscale

which does not teach the claimed invention. To expedite the prosecution, examiner reads item 606 as “using the first trained neural network”. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 9 – 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Malaviya et al. US Publication 2015/0356576 in view of Lundgren et al. US Patent 11,164,199.

Regarding claims 1 and 10, Malaviya teaches system and method and non-transitory machine-readable media comprising program code (Malaviya, the machine-readable medium can be a non-transitory form of machine-readable medium) [Malaviya, ciol. 8, line 2 – 4] to:
retrieving indications of a first plurality of locations in a geological formation and first property values obtained for at least a first subset of the first plurality of locations in the geological formation (Malaviya, The method includes the step of providing a training data set wherein the training data set comprises a past population of data associated with a plurality of real-estate assets and a set of training-data set attributes for each real estate asset in the plurality of real-estate assets) [Malaviya, 0009]; 
Malaviya does not explicitly recite training a neural network. However, Malaviya teaches training set can be a set of data used in various areas of information science to discover potentially predictive relationships. Training sets can be used in artificial intelligence, machine [Malaviya, 0042]. However, Lundgren teaches system and method wherein the computing system trains a machine learning technique to establish a relationship between the different types of real-estate property activities and the determined days to pending amounts) [Lundgren, col. 16, lines 33 – 36].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Malaviya by adopting teachings of Lundgren to automate time consuming and inaccurate real estate sale process to produce more reliable information to help a seller decide upon a sale price of their property.
Malaviya in view of Lundgren teaches system and method further comprising:
training a first neural network to estimate property values at the first plurality of locations, wherein the training uses the retrieved indications of the first plurality of locations in the geological formation and the first property values obtained for the first plurality of locations [Lundgren, computing system trains a machine learning technique to establish a relationship between the different types of real-estate property activities and the determined days to pending amounts) [Lundgren, col. 16, lines 33 – 36] ; and 
replacing the first property values obtained for the first plurality of locations with the first trained neural network (Lundgren, the system can automatically flag the real-estate property for review or automatically adjust the sale price [Lundgren, col. 3, lines 63 – 65].

Regarding claims 2 and 11, Malaviya in view of Lundgren teaches system and method, wherein replacing the first property values with the first trained neural network comprises: 
storing the first trained neural network in memory (Lundgren, a "machine readable medium" refers to a single storage apparatus or device, as well as "cloud-based" storage systems or storage networks that include multiple storage apparatus or devices) [Lundgren, col. 8, lines 24 – 28]; 
associating, in memory, the first trained neural network with the first plurality of locations in the geological formation (Malavia, The prioritized list of real-estate asset can be prioritized based on such factors as a highest probability to be placed on the market in a specified time period in a specified geographic region ( e.g. a tract, a neighborhood, a school district, a municipality, etc.) ) [Malavia, 0044; also see Lundgren, col. 20, lines 24 – 26 which recites “As an example, the machine learning technique analyzes a collection of previous property sales ( e.g., 100 property sales or more) in a given area ( e.g., a 1.5 square mile radius)”]; and 
deleting the first property values from memory (Lundgren, the system can automatically flag the real-estate property for review or automatically adjust the sale price; it would have been obvious to one of ordinary skill in the art that when a value is adjusted, original value is deleted / over-written; Additionally, in view of applicant disclosure, para 0039 which reads “At block 415, the neural network trainer stores the trained neural network in memory and deletes the secondary data used in the training and testing data from memory”, it would have been obvious to one of ordinary skill in the art to delete multiple copies of a data set to save on storage requirements and improving data integrity) [Lundgren, col. 3, lines 63 – 65].

Regarding claims 3 and 12, Malaviya in view of Lundgren teaches system and method, wherein the memory comprises memory in cloud storage (Lundgren, a "machine readable medium" refers to a single storage apparatus or device, as well as "cloud-based" storage systems or storage networks that include multiple storage apparatus or devices; The server system 108 may be a cloud computing environment, according to some example embodiments. The server system 108, and any servers associated with the server system 108, may be associated with a cloud-based application, in one example embodiment) [Lundgren, col. 23, lines 58 – 61; col. 8, lines 24 – 28].

Regarding claims 9 and 17, Malaviya in view of Lundgren teaches system and method, wherein replacing first property values obtained for the first plurality of locations with the first trained neural network comprises associating the first trained neural network with the indications of the first plurality of locations in the geological formation (Lundgren, the system can automatically flag the real-estate property for review or automatically adjust the sale price [Lundgren, col. 3, lines 63 – 65].

Regarding claim 11, Malaviya in view of Lundgren teaches system and method, wherein the program code to replace the first property values with the first trained neural network comprises program code to: 
store the first trained neural network in memory (Lundgren, The storage devices in listing projection model system 124 store various real-estate property activities and one or more machine learning techniques ) [Lundgren, col. 8, lines 32 – 34]; 
associate, in memory, the first trained neural network with the first plurality of locations in the geological formation (Bruce, train forest of decision trees using training set) [Bruce, Fig. 20A and associated disclosure]; and 
delete the first property values from memory (in view of applicant disclosure, para 0039 which reads “At block 415, the neural network trainer stores the trained neural network in memory and deletes the secondary data used in the training and testing data from memory”, it would have been obvious to one of ordinary skill in the art to delete multiple copies of a data set to save on storage requirements and improving data integrity).


Claims 4 –8, 13 – 16 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable Malaviya et al. US Publication 2015/0356576 in view of Lundgren et al. US Patent 11,164,199 and Bruce et al. US Patent 10,984,489

Regarding claims 4 and 13, Malaviya in view of Lundgren does not explicitly teach generating estimated property values at a second subset of the first plurality of locations. However, Bruce teaches system and method for estimating value of properties in a manner sensitive to nearby value-affecting geographic features. Bruce teaches generating estimated property values at a subset of plurality of locations [Bruce, Fig. 16C and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Malaviya in view of Lundgren by adopting teachings of Bruce to identify properties which are listed below the appraised value.
Malaviya in view of Lundgren and Bruce teaches system and method further comprising”
retrieving the first trained neural network based, at least in part, on a query indicating one or more of the first plurality of locations in the geological formation

    PNG
    media_image2.png
    338
    670
    media_image2.png
    Greyscale

[Bruce, Fig. 23 and associated disclosure]; and 
generating first estimated property values at a second subset of the first plurality of locations in the geological formation based, at least in part, on inputting indications of the second subset of the first plurality of locations into the first trained neural network [Bruce, Fig. 16C and associated disclosure].

Regarding claim 5, Malaviya in view of Lundgren and Bruce teaches system and method, wherein the indications of the second subset of the first plurality of locations comprises coordinates for the second subset of the first plurality of locations (Bruce, prices estimated for real estate for homes in Clinton, New London, Harrisonburg, Williamsburg, Arlington (different subsets in plurality of locations in state of Virginia)) [Bruce, Fig. 16C and associated disclosure; also see Lundgren, col. 4, lines 16 – 19].

Regarding claims 6, 14 and 20, Malaviya in view of Lundgren and Bruce teaches system and method, wherein the query further indicates one or more network characteristics of the first trained neural network (Bruce, receive request for valuation identifying home (subdivision, zip code, etc.) [Bruce, Fig. 7 and associated disclosure].

Regarding claims 7 and 15, Malaviya in view of Lundgren and Bruce teaches system and method further comprising training a second neural network to estimate property values at a second plurality of locations in a geological formation using second property values obtained for at least a subset of the second plurality of locations in the geological formation (Bruce, receive request for valuation identifying home (subdivision, zip code, etc.) [Bruce, Fig. 7, 16C and associated disclosure].

Regarding claims 8 and 16, Malaviya in view of Lundgren and Bruce teaches system and method, wherein training the second neural network to estimate property values at a second plurality of locations in the geological formation is based, at least in part, on a query indicating one or more of the second plurality of locations in the geological formation [Lundgren, computing system trains a machine learning technique to establish a relationship between the different types of real-estate property activities and the determined days to pending amounts) [Lundgren, col. 16, lines 33 – 36].

Regarding claims 18,  Malaviya in view of Lundgren and Bruce teaches system and method comprising: 
a processor (Malavia, a processor configured to execute instructions) [Malavia, claim 9]; and 
a machine-readable medium having program code executable by the processor (Malavia, a memory containing instructions when executed on the processor, causes the processor to perform operations) [Malavia, claim 9] to 
cause the apparatus to, process a query indicating at least a first plurality of locations in a geological formation at which to estimate property values [Lundgren, computing system trains a machine learning technique to establish a relationship between the different types of real-estate property activities and the determined days to pending amounts) [Lundgren, col. 16, lines 33 – 36]; 
retrieve a first trained neural network that was trained to estimate property values at a second plurality of locations in the geological formation

    PNG
    media_image2.png
    338
    670
    media_image2.png
    Greyscale

[Bruce, Fig. 23 and associated disclosure], wherein the second plurality of locations at least includes one or more of the first plurality of locations (Bruce, receive request for valuation identifying home (subdivision, zip code, etc.) [Bruce, Fig. 7, 16C and associated disclosure]; and 
generate first estimated property values at the first plurality of locations in the geological formation based, at least in part, on inputting indications of the first plurality of locations into the first trained neural network

    PNG
    media_image3.png
    392
    787
    media_image3.png
    Greyscale

[Bruce, Fig. 16C and associated disclosure].

Regarding claim 19, Malaviya in view of Lundgren and Bruce teaches system and method further comprising program code executable by the processor to cause the apparatus to train a second neural network to estimate property values at the first plurality of locations in the geological formation based, at least in part, on the absence of a trained neural network satisfying the query [Lundgren, computing system trains a machine learning technique to establish a relationship between the different types of real-estate property activities and the determined days to pending amounts) [Lundgren, col. 16, lines 33 – 36].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jost et al. US Patent 5,361,201 teaches system and method for an automated real estate appraisal system and method that generates estimates of real estate value using a predictive model such as a neural network.
Sarang Bhargava’s published article “Why is there a need to delete duplicate files”.
Michael Stewart’s published article “Accurately valuing homes with deep learning and structural inductive biases teaches AVM, or automated valuation model, is the name given to a Machine Learning model that estimates the value of a property, usually by comparing that property to similar nearby properties that have recently sold (comparables or comps).
Baldominos et al. published article “Identifying real estate opportunities using machine learning” which teaches how valuation of different regions can be used to see some common patterns in those regions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


October 11, 2022